AGREEMENT BY AND BETWEEN
Roebling Bank
Roebling, New Jersey
and
The Comptroller of the Currency


Roebling Bank, Roebling, New Jersey (“Bank”) and the Comptroller of the Currency
of the United States of America (“Comptroller”) wish to protect the interests of
the depositors, other customers, and shareholders of the Bank, and, toward that
end, wish the Bank to operate safely and soundly and in accordance with all
applicable laws, rules and regulations.
The Comptroller has found unsafe and unsound banking practices, including
practices related to asset quality, management, criticized assets and earnings.
 In consideration of the above premises, it is agreed, between the Bank, by and
through its duly elected and acting Board of Directors (“Board”), and the
Comptroller, through his authorized representative, that the Bank shall operate
at all times in compliance with the articles of this Agreement.
ARTICLE I
JURISDICTION


(1)           This Agreement shall be construed to be a “written agreement
entered into with the agency” within the meaning of 12 U.S.C. § 1818(b)(1).
(2)           This Agreement shall be construed to be a “written agreement
between such depository institution and such agency” within the meaning of 12
U.S.C. § 1818(e)(1) and 12 U.S.C. § 1818(i)(2).
(3) This Agreement shall be construed to be a “formal written agreement” within
the meaning of 12 C.F.R. § 163.555. (See 12 U.S.C. § 1831i).  Accordingly, the
Bank will not be eligible for “expedited treatment” pursuant to 12 C.F.R. §
116.5.
-  -
 
- 1 -

--------------------------------------------------------------------------------

 

(4)           This Agreement shall be construed to be a “written agreement”
within the meaning of 12 U.S.C. § 1818(u)(1)(A).
(5)           All reports or plans which the Bank or Board has agreed to submit
to the Assistant Deputy Comptroller pursuant to this Agreement shall be
forwarded to the:
Assistant Deputy Comptroller
Philadelphia Field Office
1150 Northbrook Drive, Suite 303
Trevose, Pennsylvania  19053


ARTICLE II
COMPLIANCE COMMITTEE
 
(1)           Within ten (10) days, the Board shall appoint a Compliance
Committee of at least three (3) directors, none of whom shall be an employee or
controlling shareholder of the Bank or any of its affiliates (as the term
“affiliate” is defined in 12 U.S.C. § 371c(b)(1)), or a family member of any
such person.  Upon appointment, the Board shall submit to the Assistant Deputy
Comptroller (“ADC”) in writing the names of the members of the Compliance
Committee. The Board shall promptly report in writing any change in the
Compliance Committee’s membership and the name of the new member to the
ADC.  The Compliance Committee shall be responsible for monitoring and
coordinating the Bank's adherence to the provisions of this Agreement.
(2)           The Compliance Committee shall meet at least monthly and maintain
detailed minutes of its meetings.
(3)           Within forty-five (45) days, and within ten (10) days of the end
of each calendar quarter thereafter, the Compliance Committee shall issue a
written report to the Board setting forth in detail:
 
(a)
a description of the actions taken to comply with each Article of this
Agreement; and

 
(b)
the results and status of those actions.

 
- 2 -

--------------------------------------------------------------------------------

 
(4)           The Board shall forward a copy of the Compliance Committee's
report, with any additional comments by the Board, to the ADC within ten (10)
days of receiving such report.
ARTICLE III
BOARD TO ENSURE COMPETENT MANAGEMENT AND BOARD SUPERVISION
(1)           Within ninety (90) days, the Board shall ensure the Bank has
competent management, including the positions of Chief Executive Officer,
President, Chief Operating Officer and Chief Credit Officer, in place on an
ongoing basis to carry out the Board’s policies, ensure compliance with this
Agreement, applicable laws, regulations, and OCC guidance, and manage the
day-to-day operations of the Bank in a safe and sound manner.
(2)           Within thirty (30) days, the Board shall review the capabilities
of the Bank’s management to perform present and anticipated duties and the Board
will determine whether management changes will be made, including the need for
additions to or deletions from current management.  The review shall be in
writing and shall include the Board’s assessment of each officer’s experience,
other qualifications and performance compared to the position’s description,
duties and responsibilities, and with consideration to the comments made in the
most recent Report of Examination and the requirements regarding development of
a Profit Plan under Article VI of this Agreement.  Upon completion, the Board
shall provide a copy of its written assessment to the ADC.
(3)           If the Board determines that an officer will continue in his or
her position, but that the officer’s depth of skills needs improvement, the
Board shall within forty-five (45) days develop and implement a written training
program, with specific time frames, to improve the officer’s effectiveness and
supervision over his or her area of responsibility.  The written training
program shall be designed to ensure that the officer has the knowledge, skills
and abilities necessary to perform his or her assigned duties and
responsibilities competently and supervise others effectively.  Upon completion,
a copy of the written program shall be submitted to the
 
- 3 -

--------------------------------------------------------------------------------

 
ADC for a written determination of no supervisory objection.  Within ten (10)
days of receiving the ADC’s written determination of no supervisory objection,
the Board shall ensure the Bank implements the training program.
(4)           For any “senior executive officer” (as that term is defined at 12
C.F.R. Part 163, Subpart H) position that is or becomes vacant, including any
vacancy resulting from the Board’s realignment of an existing officer’s duties
or responsibilities, the Board shall comply with the requirements of 12 U.S.C. §
1831i and 12 C.F.R. Part 163, Subpart H prior to appointing an individual to
fill such position.
(5)           Prior to the appointment of any individual to an executive officer
position, the Board shall submit to the Director written notice containing the
information that 12 C.F.R. Part 163, Subpart H requires for senior executive
officers.  The Director shall have the power to disapprove the appointment of
the proposed executive officer.  However, the failure to exercise such veto
power shall not constitute an approval or endorsement of the proposed executive
officer.  The requirement to submit information and the prior disapproval
provisions of this paragraph are based upon the authority of 12 U.S.C. § 1818(b)
and do not require the Comptroller or the Director to complete his review and
act on any such information or authority within ninety (90) days.
(6)           Within sixty (60) days, the Board shall ensure its written
performance appraisal program for Bank management (i) identifies objectives by
which each officer’s effectiveness will be measured and (ii) establishes
criteria for evaluating performance according to the position’s description and
responsibilities, and for measuring performance against the Bank’s goals and
objectives.  Upon completion, a copy of the written program shall be submitted
to the ADC.
(7)           Within ninety (90) days, the Board shall develop a written
management succession plan for the Bank that:
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
(a)
identifies each key management or staff position required for the Bank to
operate in a safe and sound manner (“Key Employee Position”). At a minimum, each
of the following shall be deemed to be a Key Employee Position for purposes of
this Agreement: President, Chief Executive Officer, Chief Operating Officer,
Chief Financial Officer, Chief Credit Officer, BSA Officer, Compliance Officer
and the position responsible for oversight of the Bank’s information technology
environment, operations and activities.

 
(b)
identifies individuals to fill an anticipated or unanticipated vacancy in each
Key Employee Position;

 
(c)
documents the Board’s reasons for selecting an identified individual to fill a
vacancy in a particular Key Employee Position, and the basis on which the Board
determined the individual has the experience, other qualifications, and
competency to perform the duties and responsibilities of the position; and

 
(d)
describes in detail what action the Board will take in the event the Board is
unable to identify an individual within the Bank to fill an anticipated or
unanticipated vacancy in a particular Key Employee Position, including a
specific timeline for action.

(8)           The Board shall review and update the management succession plan
at least annually and more frequently if necessary.
(9)           Upon completion, and upon any updates to, the management
succession plan, a copy of the plan shall be submitted to the ADC.
 
- 5 -

--------------------------------------------------------------------------------

 
(10)           Within ninety (90) days, the Board shall prepare and submit to
the ADC a written self-assessment that includes:
 
(a)
a review of the information Board members receive from management on Bank
operations and a determination of whether Board members are receiving
sufficient  information on the operation of the Bank  to enable them to provide
proper oversight and fulfill their fiduciary and other responsibilities under
law;

 
(b)
an analysis of the knowledge and skills necessary for individual members to
serve as effective directors and properly supervise the Bank’s affairs;

 
(c)
the Board’s consideration of whether it has the requisite knowledge and skills
to fulfill its duties, including overseeing management’s implementation of the
corrective actions detailed in this Agreement;

 
(d)
the Board’s consideration of and determination regarding whether it is in the
Bank’s best interest to recruit and appoint additional directors to expand the
Board’s level of knowledge and skills required to properly supervise the Bank’s
affairs.

(11)           The ADC shall have the right to determine the adequacy of the
assessment and its compliance with the terms of this Agreement.
ARTICLE IV
INTERNAL AUDIT
(1)           Within thirty (30) days, the Board shall adopt changes to the
Bank’s internal audit program, and the Bank shall implement and thereafter
ensure adherence to a revised independent internal audit program that is
consistent with the Internal Audit Section of the Office of Thrift Supervision
(“OTS”) Handbook, Section 355(February 2002), the Standards for Internal Audit
 
- 6 -

--------------------------------------------------------------------------------

 
Systems at 12 C.F.R. Part 170, Appendix A, and any subsequent OCC guidance that
includes at a minimum:
 
(a)
development and maintenance of a risk-based audit plan, covering both financial
and non-financial areas of the Bank, with risk assessments to support the
frequency and scope of reviews for each area covered by the plan;

 
(b)
well documented procedures and testing to support the scope of each audit that
adequately address internal controls, systems and the Bank’s compliance with
established policies and procedures, and applicable laws, regulations and
regulatory guidance;

 
(c)
an assessment of the effectiveness of policies, procedures, controls, and
management oversight relating to accounting and financial reporting;

 
(d)
auditors with the knowledge, experience and skills (including in specialty areas
such as Bank Secrecy Act/Anti-Money Laundering (“BSA/AML”) compliance and
information technology and security), to detect weaknesses, irregularities and
instances of noncompliance, and conclude on the overall effectiveness of the
Bank’s internal controls, systems, policies, procedures and risk management
practices in all areas covered by the audit plan; and

 
(e)
audit exception tracking reports that include all audit recommendations and
regulatory findings, with identified timeframes for follow-up.

(2) The Audit Committee shall annually review and approve the audit plan to
ensure that audit risk assessments prepared by management appropriately reflect
any changes in the Bank’s operating environment and continue to support a risk
based plan.
 
- 7 -

--------------------------------------------------------------------------------

 
(3)           The Audit Committee shall evaluate the audit reports of any party
providing services to the Bank, and shall assess the impact on the Bank of any
audit deficiencies cited in such reports.
(4)           The Audit Committee shall ensure that immediate actions are
undertaken to remedy deficiencies cited in audit reports, and that auditors
maintain a written record describing those actions.
(5)           The Audit Committee shall keep minutes of its meetings and shall
report to the full Board at least quarterly, or more frequently if warranted.
(6)           Upon completion, a copy of the audit program shall be submitted to
the ADC.
ARTICLE V
CRITICIZED ASSETS
(1)           Within thirty (30) days, the Board shall adopt revisions to and
the Bank, subject to Board review and ongoing monitoring, shall implement and
thereafter ensure adherence to a revised written Criticized Asset Reduction Plan
(“CARP”) designed to protect the Bank’s interest in those assets criticized in
the most recent Report of Examination (“ROE”) in any subsequent ROE, by any
internal or external loan review, or in any list provided to management by OCC
examiners during any examination as "doubtful," "substandard," or "special
mention."  The CARP shall continue to include Asset Action Plans (“AAPs”),
except the Bank shall revise or develop AAPs as needed to ensure that the CARP
identifies all credit relationships and other assets totaling in aggregate two
hundred and fifty thousand dollars ($250,000) or more, criticized as "doubtful,"
"substandard," or "special mention," and that each AAP otherwise meets the
requirements listed below. The AAPs shall continue to be updated and submitted
to the Board monthly. Each AAP shall cover an entire credit relationship and
include, at a minimum, analysis and documentation of the following:
 
- 8 -

--------------------------------------------------------------------------------

 
 
(a)
the origination date and any renewal or extension dates, amount, purpose of the
loan, and the originating and current loan officer(s);

 
(b)
the expected primary and secondary sources of repayment, and an analysis of the
adequacy of the repayment source;

 
(c)
the appraised value of supporting collateral and the position of the Bank's lien
on such collateral, where applicable, as well as other necessary documentation
to support the current collateral valuation;

 
(d)
an analysis of current and complete credit information, including cash flow
analysis where loans are to be repaid from operations;

 
(e)
results of any ASC 310 impairment analysis;

 
(f)
significant developments, including a discussion of changes since the prior AAP,
if any; and

 
(g)
the proposed action to eliminate the basis of criticism and the time frame for
its accomplishment.

(2)           Upon adoption, a copy of the CARP shall be submitted to the
ADC.  The AAPs shall be submitted to the ADC on a quarterly basis.
(3)           The Bank shall not extend credit, directly or indirectly,
including renewals, modifications or extensions, to a borrower whose loans or
other extensions of credit are criticized in any ROE, in any internal or
external loan review, or in any list provided to management by OCC Examiners
during any examination, unless and until the Board, or its designated committee,
finds and documents in writing that each of the following conditions is met:
 
(a)
the extension of additional credit is necessary to promote the best interests of
the Bank and that prior to renewing, modifying or extending any


 
- 9 -

--------------------------------------------------------------------------------

 

additional credit, a majority of the full Board, or its designated committee,
approves the credit extension and records, in writing, why such extension is
necessary to promote the best interests of the Bank.  A copy of the findings and
approval of the Board or designated committee shall be maintained in the credit
file of the affected borrower and made available for review by OCC Examiners;
 
(b)
the Bank has performed a written credit and collateral analysis as required in
paragraph (1)(c) and (d) of this Article and, if necessary, the proposed action
referred to in paragraph (1)(g) of this Article is revised, as appropriate; and

 
(c)
the Board's formal plan to collect or strengthen the criticized asset will not
be compromised by the extension of additional credit.

A copy of the findings, including why such extension is necessary to promote the
best interests of the Bank, and approval of the Board or its designated
committee shall be maintained in the credit file of the affected borrower.
ARTICLE VI
PROFIT PLAN


(1)           Within sixty (60) days, the Board shall develop and forward to the
ADC for his review a written Profit Plan for the Bank that is acceptable to the
ADC.  The Plan shall describe actions the Bank will take to improve and sustain
earnings and shall include at a minimum:
 
(a)
identification of the major areas in and means by which the Board will seek to
improve the Bank's operating performance, including the specific products and
services the Bank will offer;

 
(b)
incorporation of the Bank’s budgeting process to provide realistic and
comprehensive budgets, including projected balance sheets and year-end income
statements;







 
 
- 10 -

--------------------------------------------------------------------------------

 





 
(c)
continuation of the Bank’s practice of monitoring the Bank’s income and expenses
and comparing actual figures with budgetary projections;

 
(d)
revisions to the Bank’s budget review process to ensure management, when
comparing actual figures with budgetary projections, takes into consideration
any events impacting budgetary projections and revises budgetary projections for
subsequent periods accordingly; and

 
(e)
a description of the operating assumptions that form the basis for major
projected income and expense components.

(2)           The Board shall submit to the ADC annual budgets as described in
paragraph (1) above for the Bank’s fiscal year 2013 on or before August 31,
2012.  For each year thereafter this Agreement remains in effect, the Board
shall submit to the ADC on or before August 31, the annual budgets for the
Bank’s following fiscal year.
(3)           The Board shall forward comparisons of its balance sheet and
profit and loss statement to the profit plan projections to the ADC on a
quarterly basis.
(4)           Prior to adoption by the Board, the Profit Plan shall be submitted
to the ADC for a prior written determination of no supervisory objection.  The
Board shall review and update the Bank’s Profit Plan at least annually and more
frequently if necessary or if required by the ADC in writing.  Revisions to the
Bank’s Profit Plan shall be submitted to the ADC for a prior written
determination of no supervisory objection.  At the next Board meeting following
receipt of the ADC’s written determination of no supervisory objection, the
Board shall adopt and the Bank, subject to Board review and ongoing monitoring,
shall implement and thereafter ensure adherence to the Profit Plan and any
amendments or revisions thereto.
(5)           Until the Profit Plan required under this Article has been
submitted by the Bank for OCC review, has received a written determination of no
supervisory objection from the OCC,

 
- 11 -

--------------------------------------------------------------------------------

 

and is being implemented by the Bank, the Bank shall not significantly deviate
from the products, services, asset composition and size, funding sources,
structure, operations, policies, procedures, and markets of the Bank that
existed before this Agreement without first obtaining the OCC’s prior written
determination of no supervisory objection to such significant deviation.  Any
request to the OCC for prior written determination of no supervisory objection
to a significant deviation must be submitted to the ADC at least 30 days in
advance of the significant deviation and shall include:
 
(a)
an assessment of the adequacy of the Bank’s management, staffing levels,
organizational structure, financial condition, capital adequacy, funding
sources, management information systems, internal controls, and written policies
and procedures with respect to the proposed significant deviation, and

 
(b)
the Bank’s evaluation of its capability to indentify, measure, monitor, and
control the risks associated with the proposed significant deviation, and
specifically with regard to any proposed increase in commercial lending
activities, how the Bank will ensure continued compliance with Board established
concentration limits, loan underwriting policies and procedures  and credit
administration practices.

 
(c)
an assessment of how such deviation is consistent with the goals and objectives
outlined in the Bank’s overall strategic plan.

(6)           For the purposes of this Article, changes that may constitute a
significant deviation from the Profit Plan include, but are not limited to, a
change in the Bank's marketing strategies, products and services, marketing
partners, underwriting practices and standards, credit administration, account
management, collection strategies or operations, fee structure or pricing,

-  -
 
- 12 -

--------------------------------------------------------------------------------

 

accounting processes and practices, or funding strategy, any of which, alone or
in the aggregate, may have a material impact on the Bank's operations or
financial performance; or any other changes in personnel, operations, or
external factors that may have a material impact on the Bank's operations or
financial performance.
ARTICLE VII
INFORMATION TECHNOLOGY
(1)           Within sixty (60) days, the Board shall review the qualifications
and experience of the individual with designated responsibility for oversight of
the Bank’s information technology environment, operations and activities to
ensure the individual has the competence and skills to supervise effectively the
Bank’s information technology environment, operations and activities and manage
implementation of the corrective actions required under this Article. The Board
shall forward its review to the ADC within ten (10) days of completion.
(2)           Within ninety (90) days, the Board shall adopt revisions to, and
the Bank, subject to Board review and ongoing monitoring, shall implement and
thereafter ensure adherence to a comprehensive, written revised Information
Security Program designed to ensure the safety and soundness of the Bank’s
operations and to support the Bank’s efforts to comply with 12 C.F.R. Part 170,
Appendix B, Interagency Guidelines Establishing Information Security Standards
(“Guidelines”).  The Information Security Program shall be consistent with the
guidance contained in the “Information Security” booklet of the FFIEC
Information Technology Examination Handbook  and shall, at a minimum, include:
 
 
(a)
a corporate-wide assessment of the risks to its customer information or customer
information systems and a written report evidencing such assessment.  The
assessment shall include:

 
(i)
the identification of reasonably foreseeable internal and external threats that
could result in unauthorized disclosure, misuse,

















 
 
- 13 -

--------------------------------------------------------------------------------

 
 



 
(i)
 alteration, or destruction of customer information or customer information
systems;

 
(ii)
an assessment of the likelihood and potential damage of these threats, taking
into consideration the sensitivity of customer information; and

 
(iii)
an assessment of the sufficiency of policies, procedures, customer information
systems, and other arrangements in place to control risks.

 
(b)
a process to monitor and control the identified risks, commensurate with the
sensitivity of the information as well as the complexity and scope of bank
activities;

 
(c)
appropriate training for staff to implement the program;

 
(d)
regular testing of key controls, systems and procedures of the Information
Security Program by independent third parties or staff independent of those who
develop or maintain the program, with the frequency and nature of such tests
determined by the risk assessment;

 
(e)
policies and procedures for overseeing and managing risks associated with any
service provider arrangements;

 
(f)
a process to monitor and evaluate the program and make appropriate  adjustments
in light of any relevant changes in technology or the Bank’s environment,
business, systems or service provider arrangements or other factors impacting
the program; and

 
(g)
reports to the Board, at least annually, on the status of the Information
Security Program, how the program meets the Guidelines and other material
matters related to the program, including among other things, the results of any
testing performed.

 
- 14 -

--------------------------------------------------------------------------------

 
(3)           The Board shall review and approve the Bank’s Information Security
Program annually.
(4)           The Board shall establish and the Bank shall implement and
thereafter ensure adherence to a process that requires the results of any third
party review or assessment of the Bank’s information technology systems,
practices or procedures to be directly reported to the Board.  Any such reports
to the Board shall also include management responses along with a time line for
management follow-up, as appropriate.
(5)           Within one hundred and twenty (120) days, the Board shall revise
and the Bank, subject to Board review and ongoing monitoring, shall implement
and thereafter ensure adherence to a revised written enterprise-wide Business
Continuity Planning Process that complies with the guidance contained in the
“Business Continuity Planning” booklet of the FFIEC Information Technology
Examination Handbook and at a minimum includes :
(a)           a business impact analysis that includes:
 
(i)
the identification of the potential impact of uncontrolled, non-specific events
on the institution’s business processes and its customers; and

 
(ii)
an estimation of the maximum allowable downtime and acceptable levels of data,
operations, and financial losses.

(b)           a risk assessment process that includes:
 
(i)
the prioritization of potential business disruptions based upon severity and
likelihood of occurrence;



















 
- 15 -

--------------------------------------------------------------------------------

 
 
 
(i)
the prioritization of potential business disruptions based upon severity and
likelihood of occurrence;

 
(ii)
a gap analysis comparing the institution’s existing business resumption plans,
if any, to what is necessary to achieve recovery time and point objectives; and

 
(iii)
an analysis of threats based upon the impact on the institution, its customers,
and the financial markets, not just the nature of the treat.

 
(c)
a risk management process that includes the development of a written,
enterprise-wide business continuity plan (BCP);

 
(d)
a risk monitoring and testing program that includes:

 
(i)
documented testing of the BCP on at least an annual basis;

 
(ii)
independent audit and review of the BCP and testing program; and

 
(iii)
updating the BCP and testing program based on changes to personnel and the
internal and external environments and gaps identified through testing.

 
(e)
training for staff on the BCP initially and as changes are made; and

 
(f)
the integration of other appropriate policies, standards and processes, e.g.,
security standards, crisis management, incident response, etc.

(6)           The Board shall forward a copy of the Business Continuity Planning
Process, including the BCP and testing program to the ADC.
ARTICLE VIII
CAPITAL PLAN
(1)           Within ninety (90) days, the Board shall adopt a written Capital
Plan for the Bank, covering at least a three (3) year period. The Capital Plan
shall be developed with consideration of the Bank’s current and anticipated
risks and in support of the goals and objectives developed

 
- 16 -

--------------------------------------------------------------------------------

 

in the Bank’s strategic plan. The Capital Plan shall be reviewed and updated at
least annually and more frequently if necessary, and shall include:
 
(a)
specific plans for maintaining capital levels adequate to support the Bank’s
current size, financial condition and risk profile;

 
(b)
projections for growth and capital requirements based upon a detailed analysis
of the Bank’s assets, liabilities, earnings, and off-balance sheet activities,
(including, e.g., current and pro forma financial statements and budgets)
consistent with the goals and objectives established in the Bank’s strategic
plan and the Profit Plan required to be developed under Article VI;

 
(c)
projections of the sources and timing of capital to meet the Bank’s current and
future needs; and

 
(d)
contingency plans that identify alternative sources or methods to obtain
additional capital should the primary sources identified in (c) be unavailable.

(2)           The Bank may pay a dividend or make a capital distribution only:
 
(a)
when the Bank is in compliance with its approved capital plan and would remain
in compliance immediately following the payment of any dividend or other capital
distribution;

 
(b)
the proposed dividend or other capital distribution is in compliance with 12
C.F.R. Part 163, Subpart E; and

 
(c)
after the Bank has obtained the ADC’s  prior written determination of no
supervisory objection.

 
 
- 17 -

--------------------------------------------------------------------------------

 

(3)           Upon adoption, the Board shall promptly forward a copy of the
Capital Plan to the ADC for review.
ARTICLE IX
CONTINGENCY FUNDING PLAN
(1)           Within ninety (90) days, the Board shall adopt and the Bank shall
implement and thereafter ensure adherence to a revised Contingency Funding Plan
consistent with the guidance in the Interagency Policy on Funding and Liquidity
Risk Management contained in OCC Bulletin 2010-13 (March 22, 2010) that at a
minimum:
 
(a)
identifies Bank specific stress events (e.g., deterioration in asset quality,
negative press coverage, etc.) and delineates various levels of severity for
each event;

 
(b)
requires the Bank to consistently perform and document scenario analyses that
quantify expected funding needs and sources during stress events;

 
(c)
incorporates triggers beyond the regulatory-directed liquidity limits, and

 
(d)
identifies responsible personnel and establishes a reporting structure in the
event the plan is enacted.

(2)           Upon adoption, the Board shall promptly forward a copy of the
Contingency Funding Plan to the ADC for review.
ARTICLE X
TERMINATION OF SUPERVISORY AGREEMENT

(1)           This Agreement replaces and supersedes in its entirety the June
17, 2009 Supervisory Agreement executed by the Board and the Office of Thrift
Supervision and the June 17, 2009 Supervisory Agreement is hereby terminated.


 
- 18 -

--------------------------------------------------------------------------------

 

ARTICLE XI
OTHER PROVISIONS
(1)           Although the Board has agreed to submit certain programs, plans
and reports to the ADC, the Board has the ultimate responsibility for proper and
sound management of the Bank.
(2)           It is expressly and clearly understood that if, at any time, the
Comptroller deems it appropriate in fulfilling the responsibilities placed upon
him by the several laws of the United States of America to undertake any action
affecting the Bank, nothing in this Agreement shall in any way inhibit, estop,
bar, or otherwise prevent him from so doing.
(3)           This Agreement shall be effective upon execution by the parties
hereto, and its provisions shall continue in full force and effect until such
time as they are amended by written mutual consent of the parties to this
Agreement or excepted, waived, or terminated in writing by the Comptroller.
(4)           Any time requirements specified in this Agreement shall begin to
run from the effective date of this Agreement.  Such time requirements may be
extended in writing by the ADC for good cause upon written application by the
Board.
(5)           In each instance in this Agreement in which the Board or a Board
committee is required to ensure adherence to and undertake to perform certain
obligations of the Bank, including the obligation to implement programs, plans,
policies or other actions, it is intended to mean that the Board or Board
committee shall:
 
(a)
ensure that the Bank has sufficient processes, personnel, and control systems to
effectively implement and adhere to all provisions of this Agreement, and that
personnel have sufficient training and authority to execute their duties and
responsibilities under this Agreement;



 
- 19 -

--------------------------------------------------------------------------------

 
 



 
(b)
authorize and adopt such actions on behalf of the Bank as may be necessary for
the Bank to perform its obligations and undertakings under the terms of this
Agreement;

 
(c)
require the timely reporting by Bank management of such actions directed by the
Board to be taken under the terms of this Agreement;

 
(d)
follow-up on any non-compliance with such actions in a timely and appropriate
manner; and

 
(e)
require corrective action be taken in a timely manner on any non-compliance with
such actions.

(6)           This Agreement is intended to be, and shall be construed to be, a
supervisory “written agreement entered into with the agency” as contemplated by
12 U.S.C. § 1818(b)(1), and expressly does not form, and may not be construed to
form, a contract binding on the Comptroller or the United
States.  Notwithstanding the absence of mutuality of obligation, or of
consideration, or of a contract, the Comptroller may enforce any of the
commitments or obligations herein undertaken by the Bank under his supervisory
powers, including 12 U.S.C. § 1818(b)(1), and not as a matter of contract
law.  The Bank expressly acknowledges that neither the Bank nor the Comptroller
has any intention to enter into a contract.  The Bank also expressly
acknowledges that no officer or employee of the Office of the Comptroller of the
Currency has statutory or other authority to bind the United States, the U.S.
Treasury Department, the Comptroller, or any other federal bank regulatory
agency or entity, or any officer or employee of any of those entities to a
contract affecting the Comptroller’s exercise of his supervisory
responsibilities.  The terms of this Agreement, including this paragraph, are
not subject to amendment or modification by any extraneous expression, prior
agreements or prior arrangements between the parties, whether oral or written.


 
- 20 -

--------------------------------------------------------------------------------

 

IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set his hand on behalf of the Comptroller.
 
 
/s/ Joseph P. Kehoe
 
7/23/12
Joseph P. Kehoe
Assistant Deputy Comptroller
Philadelphia Field Office
 
Date





IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.

 
 
/s/ Mark Dimon
 
7/23/12
Mark Dimon
 
Date
 
/s/ John Ferry
 
 
7/23/12
John Ferry
 
Date
 
/s/ Joan Geary
 
 
7/23/12
Joan Geary
 
Date
 
/s/ John LaVecchia
 
 
7/23/12
John LaVecchia
 
Date
 
/s/ George Nyikta
 
 
7/23/12
George Nyikita
 
Date
 
/s/ Robert Semptimphelter
 
 
7/23/12
Robert Semptimphelter
 
Date




- 21 -